Exhibit 10.17

 

Diamond Bar Outdoors Inc.

 

Sales Rep Agreement

 

This Agreement (“Agreement”) is made and effective on January 4th,2020 by and
between Tawny Lam Consulting Inc and Diamond Bar Outdoors Inc.

 

In consideration of the mutual promises contained herein, the parties agree as
follows:

 

1. Definitions.

 

As used herein, the following terms shall have the meanings set forth below:

 

A, “Products” shall mean the following of Company's products to be sold by Rep:
Tawny Lam Consulting Inc

 

B. "Territory” shall mean the following described geographic area and/or
specific accounts:          All     

 

2. Appointment.

 

Company hereby appoints Rep as its sales rep for the Products in the Territory,
and Rep hereby accepts such appointment. Rep's sole authority shall be to
solicit orders for the Products in the Territory in accordance with the terms of
this Agreement- Rep shall not have the authority to make any commitments
whatsoever on behalf of Company, and be fully responsible for keeping his or her
customers duly informed of this limit on Rep's authority to make agreements on
behalf of the Company with the customer.

 

3. General Duties.

 

Rep shall use its best efforts to promote the Products and maximize the sale of
the Products in the Territory. Rep shall also provide reasonable assistance to
Company in promotional activities in the Territory such as trade shows, product
presentations, sales calls and other activities of Company with respect to the
Products. Rep shall also provide reasonable "after sale” support to Product
purchasers and generally perform such sales related activities as are reasonable
to promote the Products and the goodwill of Company in the Territory, in the
line of business Company is in. Rep shall report weekly to Company concerning
sales of the Products and competitive promotional ad pricing activities. Rep
will devote adequate lime and effort to perform its obligations. Rep shall
neither advertise the Products outside the Territory nor solicit sales from
purchasers located outside the Territory without the prior written consent of
the Company.

 

4. Reserved Rights.

 

Company reserves the right to solicit orders directly from and sell directly to
any end users or other retail buyers within the Territory Rep’s task is to
solicit orders from all potential wholesale customers in the Territory including
original equipment manufacturers, distributors, resellers, dealers, value-added
resellers, telemarketing companies and retail distribution chains, unless agreed
otherwise else in this agreement.

 

 

--------------------------------------------------------------------------------

 

 

5. Conflict of Interest.

 

Rep warrants to Company that it does not currently represent or promote any
lines or products that compete with the Products. During the term of this
Agreement, Rep shall not represent, promote or otherwise try to sell within the
Territory any lines or products that, in Company's judgment, compete with the
Products covered by this Agreement Rep shall provide Company with a list of the
companies and products that it currently represents and shall notify Company in
writing of any new companies and products at such time as its promotion of those
new companies and products commence.

 

6. Independent Contractor.

 

Rep is an independent contractor, and nothing contained in this Agreement shall
be construed to (i) give either party the power to direct and control the
day-to-day activities of the other, (ii) constitute the parties as partners,
joint ventures, co-owners or otherwise, or (iii) allow Rep to create or assume
any obligation on behalf of Company for any purpose whatsoever. Rep is not an
employee of Company and is not entitled to any employee benefits. Rep shall be
responsible for paying all income taxes and other taxes charged to Rep on
amounts earned hereunder. All financial and other obligations associated with
Rep’s business are the sole responsibility of Rep.

 

7. Indemnification by Rep.

 

Rep shall indemnify and hold Company free and harmless from any and all claims,
damages or lawsuits (including reasonable attorneys’ fees) arising out of
negligence or malfeasant acts of Rep, its employees or its agents.

 

8. Indemnification by Company.

 

Company shall indemnify and hold Rep free and harmless from any and all claims,
damages or lawsuits (including reasonable attorneys' fees) arising out of
defects in the Products caused by Company or failure of Company to provide any
products to a customer that has properly ordered through Rep.

 

9. Commission.

 

Sole Compensation. Rep's sole compensation under the terms of this Agreement
shall be a commission computed as follows: Standard 5 %, Direct Container rate
varies from 2% to 10%, override rate varies from 1% to 3%

 

Basis of Commission. The Commission shall apply to all orders solicited by Rep
from the Territory that have been accepted by Company and for which shipment has
occurred. No commissions shall be paid on (i) orders from outside the Territory
(even if Rep receives the initial inquiry from outside the Territory) unless
otherwise agreed in writing by Company. Commissions shall be computed on the net
amount paid by customer.

 

Time of Payment. The commission on a given order shall be due and payable when
paid by the customer and be due within 5 days after such payment is received.

 

 

--------------------------------------------------------------------------------

 

 

Commission Charge-Back. Company shall have the absolute right to set forth cash
discounts, to make such allowances and adjustments to accept such returns from
its customers, and to write off as bad debts such overdue customer accounts as
it deems advisable. In each such case Company shall charge back to Rep's account
any amounts previously paid or credited to it with respect to such cash
discounts, allowances, adjustments, return or bad debts. However, Company agrees
that the amount of any cash discount provided to a customer and charged back to
Rep shall not exceed of the sales price. Payment to Rep upon receipt of customer
payments and for the percentage agreed upon eliminates most of these areas for
dispute, which the parties acknowledge herein.

 

Annual Inspection of Records. Rep shall have the right, at its own expense and
not more than once per year, to inspect at reasonable times Company's relevant
accounting records to verify the accuracy of commissions paid by Company under
the terms of this Agreement. If the audit correctly reveals that Company has
underpaid Rep by ten percent (10%) or more, then Company shall reimburse Rep for
the cost of the audit, in addition to the amount of underpayment. Unless
otherwise stipulated, this date shall be January 31 of each year. In no event
shall an audit be permitted for more than the past 12 months. Therefore, any
amounts possibly due prior to this year and one day, are not subject to review
for any reason including fraudulent misrepresentation or any other such claim
Rep might make.

 

10. Sale of the Products.

 

Prices and Terms of Sale. Company shall provide Rep with copies of its current
price lists, delivery schedules, and standard terms and conditions of sale, as
established from time to time. Rep shall quote to customers only those
authorized prices, delivery schedules, and terms and conditions, and modify, add
to or discontinue Products following written notice to Rep. Each order shall be
controlled, by the prices, delivery schedules, and terms and conditions in
effect at the time the order is accepted, and all quotations by Reps shall
contain a statement to that effect.

 

Quotations. Reps shall promptly furnish to Company copies of all quotations
submitted to customers. Each quotation shall accurately reflect the terms of
this Agreement.

 

Orders. All orders for the Products shall be in writing, and the originals shall
be submitted to Company.

 

Acceptance. All orders obtained by Rep shall be subject to final acceptance by
Company at its principal office and all quotations by Reps shall contain a
statement to that effect. Rep shall have no authority to make any acceptance or
delivery commitments to customers. Company specifically reserves the right to
reject any order or any part thereof for any reason.

 

Credit Approval. Company shall have the sole right of credit approval or credit
refusal for customers in all cases, with or without cause.

 

Collection. Full responsibility for collection from customers rests with
Company, provided that Rep shall at Company's request assist in such collection
efforts.

 

 

--------------------------------------------------------------------------------

 

 

Inquiries from Outside the Territory. Rep shall promptly submit to Company, for
Company's attention and handling, the originals of all inquiries received by Rep
from customers outside the Territory.

 

11. Term and Termination.

 

A. Term. This Agreement shall commence on the Effective Date and continue for
two year thereafter, unless terminated earlier as provided herein. This
Agreement shall continue until terminated upon at least 30 Days written notice
by either party. If not terminated during the first year, this Agreement shall
continue until one party or the other terminates the Agreement with 30 Days
written notice.

 

B. Return of Materials. All of Company's trademarks, trade names, patents,
copyrights, designs, drawings, formulas or other data, photographs,
demonstrators, literature, and sales aids of every kind shall remain the
property of Company. Within 10 days after the termination of this Agreement, Rep
shall return all such items to company at Rep's expense. Rep shall not ^ make or
retain any copies of any confidential items or information that may have been
entrusted to it. Effective upon the termination of this Agreement Rep shall
cease to use all trademarks, marks and trade name of Company.

 

12. Limitation of Liability.

 

Upon termination by either party in accordance with any of the provisions of
this Agreement, neither party shall be liable to the other, because of the
termination for compensation, reimbursement or damages on account of the loss of
prospective profits or anticipated sales or on account of expenditures,
investments, leases or commitments in connection with the business or goodwill
of Company or Rep. Company's sole liability under the terms of this Agreement
shall be for any unpaid commissions,

 

13. Confidentiality.

 

Rep acknowledges that by reason of its relationship to Company hereunder it will
have access to certain information and materials concerning Company's business
plans, customers, technology, and products that is confidential and of
substantial value to Company, which value would be impaired if such information
were disclosed to third parties. Rep agrees that it shall not use in any way for
its own account or the account of any third party, nor disclose to any third
party, any such confidential information revealed to it by Company. Rep shall
not publish any technical description of the Products beyond the description
published by Company. In the event of termination of this Agreement, there shall
be no use or disclosure by Rep of any confidential information of Company, and
Rep shall not manufacture or have manufactured any devices, components or
assemblies utilizing Company's patents, inventions, copyrights, knowhow or trade
secrets.

 

14. No Waiver.

 

The waiver or failure of either party to exercise in any respect any right
provided in this agreement shall not be deemed a waiver of any other right or
remedy to which the party may be entitled.

 

 

--------------------------------------------------------------------------------

 

 

15. Entirety of Agreement.

 

The terms and conditions set forth herein constitute the entire agreement
between the parties and supersede any communications or previous agreements with
respect to the subject matter of this Agreement. There are no written or oral
understandings directly or indirectly related to this Agreement that are not set
forth herein. No change can be made to this Agreement other than in writing and
signed by both parties.

 

16. Governing Law.

 

This Agreement shall be construed and enforced according to the laws of State of
California and any dispute under this Agreement must be brought in this venue
and no other.

 

17. Headings in this Agreement.

 

The headings in this Agreement are for convenience only, confirm no rights or
obligations in either party, and do not alter any terms of this Agreement.

 

18. Severability.

 

If any term of this Agreement is held by a court of competent jurisdiction to be
invalid or unenforceable, then this Agreement, including all of the remaining
terms, will remain in full force

 

In Witness whereof, the parties have executed this Agreement as of the date
first written above.

 

 

 

 

 

_____________________________               ____________________________

 

Thanh H. Lam                                                Tawny Lam Consulting
Inc

 

CEO, President                                                 Sales
Representative

 

Diamond Bar Outdoors Inc.                             Date: 01/04/2020

 

Date: 01/04/2020

 

 

 

 